MESCHKE, Justice.
Thomas D. Porter appeals from a summary judgment granting foreclosure of a real estate mortgage given by Porter to the Federal Land Bank of Saint Paul. We affirm.
Porter asserts that the trial judge should have recused himself after Porter filed an affidavit of prejudice and demand for a change of judge in this case. Review of the record, however, establishes that no such affidavit or demand was filed in this case. The photocopied affidavit and demand attached to Porter’s brief on appeal bears the caption of another civil case in which Porter was a party. Having failed to file an affidavit of prejudice or demand for change of judge in the district court, Porter cannot raise this issue on appeal.
The remaining issues raised by Porter are without merit. The judgment is affirmed under Rule 35.1(a)(6), N.D.R.App.P.
ERICKSTAD, C.J., and VANDE WALLE, GIERKE and LEVINE, JJ., concur.